      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 1 of 37



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE and                )
RICHARD ELVIN KING, individually and      )
on behalf of those similarly situated,    )
                                          )          Case No. _________________
           Plaintiffs,                    )
                                          )
      v.                                  )
                                          )
BRYAN COLLIER, in his official capacity,
                                          )
ROBERT HERRERA, in his official capacity,
                                          )
and TEXAS DEPARTMENT OF CRIMINAL
                                          )
JUSTICE.
                                          )
           Defendants.                    )
                                          )

       CLASS ACTION COMPLAINT AND APPLICATION FOR TEMPORARY
           RESTRAINING ORDER AND OTHER INJUNCTIVE RELIEF

       Plaintiffs Laddy Curtis Valentine and Richard Elvin King, on behalf of themselves and

those similarly situated, bring this action to enjoin the above-named Defendants’ willful and/or

deliberately indifferent and discriminatory conduct in failing to protect inmates housed in the

Wallace Pack Unit who face a high risk of severe illness from exposure to Coronavirus Disease

2019 or COVID-19.

                                STATEMENT OF THE CASE

       1.      This case is about the Texas Department of Criminal Justice’s (“TDCJ”) failure to

take proper measures to prevent transmission of COVID-19 to some of its most vulnerable inmates.

The named Plaintiffs and the classes they seek to represent are currently incarcerated at TDCJ’s

Pack Unit in unincorporated Grimes County, Texas. Prisons are an ideal breeding ground for

COVID-19. The Centers for Disease Control and Prevention warns that prisons are particularly

susceptible to the spread of COVID-19 due to the high population density of inmates, and the tight,

confined environment. While it has always been a matter of when, not if, COVID-19 hits the state’s
      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 2 of 37



prisons, that time is now. In the last week there have been multiple reported cases of COVID-19

in both the TDCJ system and the community surrounding the Pack Unit.

        2.      Despite the ticking time bomb that COVID-19 represents, TDCJ has failed to

implement necessary or even adequate policies and practices at the Pack Unit. Plaintiffs have been

denied proper and equal access to vital preventative measures to avoid the transmission of COVID-

19, in violation of federal law and the United States Constitution. While TDCJ adopted policies in

response to this epidemic, they only encompass some of the guidance from the CDC and thus

neglect critical measures for halting the spread of the disease. In practice the situation is even

worse, as TDCJ has failed to implement many of its own policies, particularly at the Pack Unit.

TDCJ’s failure is especially harmful to Plaintiffs and the classes they seek to represent. As a Type-

I Geriatric prison, the Pack Unit is home to a large population of inmates that are over 50, have

serious pre-existing health conditions, or both. The CDC warns that these are precisely the type of

people most at risk for serious illness, or even death, from COVID-19.

        3.      TDCJ’s failures don’t just affect the inmates. Prison health is community health.

An outbreak at the Pack Unit could easily spread to the surrounding communities, and vice versa.

Time is running out for proper protections to be put into place. Plaintiffs seek immediate relief

from this Court before it is too late.

                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question), § 1343 (civil rights), and § 2201 (Declaratory Judgment Act).

        2.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2), because a

substantial part of the events or omissions giving rise to the claims occurred in this judicial district.




                                                  -2-
      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 3 of 37



                                             PARTIES

A.     Plaintiffs

       3.      Laddy Curtis Valentine is 69 years old and currently incarcerated at the Pack Unit.

He is not expected to be released from custody until 2036.

       4.      Richard Elvin King is 73 years old and currently incarcerated at the Pack Unit. He

is not expected to be released from custody.

B.     Defendants

       5.      Bryan Collier is the executive director of TDCJ. As such, Mr. Collier is the

commanding officer of all TDCJ correctional officers, guards, and TDCJ employees and

contractors, and is responsible for their training, supervision, and conduct. By law, he is

responsible for protecting the constitutional rights of all persons held in TDCJ custody. At all times

described herein, he was acting under color of state law. He is sued in his official capacity for

declaratory and injunctive relief.

       6.      Robert Herrera is the warden of the TDCJ Pack Unit. At all times described herein,

he was acting under color of state law. As the warden of the Pack Unit, he is responsible for

ensuring the conditions of confinement at the Pack Unit are constitutional. He is sued in his official

capacity for declaratory and injunctive relief.

       7.      The Texas Department of Criminal Justice is the state prison system, an agency of

the State of Texas. Tex. Gov’t Code § 493.004. TDCJ is a recipient of federal funds. At all relevant

times, TDCJ operated the Pack Unit, a public facility with programs and services for which

Plaintiffs and other prisoners with disabilities were otherwise qualified.




                                                  -3-
       Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 4 of 37



                                                      FACTS

A.       COVID-19 Is a Deadly Pandemic and a Public Health Emergency

         8.       Since the end of 2019,1 the Novel Coronavirus that causes Coronavirus Disease

2019 (or COVID-19)2 has ravaged the world, country to country.3 The extensive body of evidence

regarding COVID-19 demonstrates that it is a highly communicable respiratory virus that spreads

through close-contact and touching common surfaces containing the virus.

         9.       On January 30, 2020, the World Health Organization declared the COVID-19

outbreak a “Public Health Emergency of International Concern” as cases had been “reported in

five WHO regions in one month.”4 The next day, the U.S. Secretary of Health and Human Services

declared under Section 319 of the Public Health Service Act (42 U.S.C. § 247d), that COVID-19

“present[ed] a Public Health Emergency in the United States.”5 “On March 11, 2020, the World


1
  World Health Organization, Pneumonia of Unknown Cause – China (Jan. 5, 2020), https://www.who.int/csr/don/05-
january-2020-pneumonia-of-unkown-cause-china/en/ (“On 31 December 2019, the WHO China Country Office was
informed of cases of pneumonia of unknown etiology (unknown cause) detected in Wuhan City, Hubei Province of
China. As of 3 January 2020, a total of 44 patients with pneumonia of unknown etiology have been reported to WHO
by the national authorities in China. Of the 44 cases reported, 11 are severely ill, while the remaining 33 patients are
in stable condition.”).
2
  The World Health Organization officially adopted the name COVID-19 for the novel coronavirus disease on
February   11,   2020,   WHO       Twitter    Post    (Feb.  11,  2020),   https://twitter.com/WHO/status/
1227248333871173632?s=20.
3
  The first case of COVID-19 outside of China was reported by officials in Thailand on January 8, 2020. See WHO
statement on novel coronavirus in Thailand, WHO (Jan. 13, 2020), https://www.who.int/news-room/detail/13-01-
2020-who-statement-on-novel-coronavirus-in-thailand. Over the next several weeks, the outbreak spread to the
Republic of Korea, Japan, and Singapore. See Statement on the meeting of the International Health Regulations (2005)
Emergency Committee regarding the outbreak of novel coronavirus (2019-nCoV), WHO (Jan. 23, 2020)
https://www.who.int/news-room/detail/23-01-2020-statement-on-the-meeting-of-the-international-health-
regulations-(2005)-emergency-committee-regarding-the-outbreak-of-novel-coronavirus-(2019-ncov). By January 21,
2020, the first case of COVID-19 in the United States was detected in Washington State. Washington State Department
of Health, 2019 Novel Coronavirus Outbreak (COVID-19), https://www.doh.wa.gov/emergencies/coronavirus.
4
      Public      Health      Emergency        of     International    Concern    declared    (Jan.     30,    2020),
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen (The WHO’s Emergency
Committee “noted that early detection, isolating and treating cases, contact tracing and social distancing measures –
in line with the level of risk – can all work to interrupt virus spread”).
5
 Secretary Azar Delivers Remarks on Declaration of Public Health Emergency for 2019 Novel Coronavirus (Jan. 31,
2020), https://www.hhs.gov/about/leadership/secretary/speeches/2020-speeches/secretary-azar-delivers-remarks-on-
declaration-of-public-health-emergency-2019-novel-coronavirus.html; Secretary Azar Declares Public Health




                                                          -4-
          Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 5 of 37



Health Organization announced that the COVID-19 outbreak can be characterized as a pandemic,

as the rates of infection continue to rise in many locations around the world and across the United

States.”6

           10.   On March 13, 2020, Texas Governor Greg Abbott determined that “COVID-19

poses an imminent threat of disaster” and, under Section 418.014 of the Texas Government Code,

declared “a state of disaster for all counties in Texas.”7 Subsequently, the Texas Department of

State Health Services determined on March 19, 2020 that “COVID-19 represents a public health

disaster within the meaning of Chapter 81 of the Texas Health and Safety Code.”8 The same day,

Gov. Abbott issued Executive Order GA08, which provides in part that “every person in Texas

shall avoid social gatherings in groups of more than 10 people.”9

           11.   Similarly, on March 16, 2020, Grimes County (where the Pack Unit is located)

found that “extraordinary measures must be taken to contain COVID-19 and prevent its spread




Emergency      for    United     States    for     2019      Novel      Coronavirus     (Jan.   31,     2020),
https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-emergency-us-2019-novel-
coronavirus.html.
6
  Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak
(Mar. 13, 2020), https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/; see also WHO Director-General’s opening remarks at the
media briefing on COVID-19 (Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-
opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020 (“WHO has been assessing this outbreak
around the clock and we are deeply concerned both by the alarming levels of spread and severity, and by the alarming
levels of inaction. We have therefore made the assessment that COVID-19 can be characterized as a pandemic.
Pandemic is not a word to use lightly or carelessly. It is a word that, if misused, can cause unreasonable fear, or
unjustified acceptance that the fight is over, leading to unnecessary suffering and death.”).
7
   Governor Abbott Declares State of Disaster In Texas Due To COVID-19 (Mar. 13, 2020),
https://gov.texas.gov/news/post/governor-abbott-declares-state-of-disaster-in-texas-due-to-covid-19.
8
   See Executive Order GA 08 (Relating to COVID-19 preparedness and mitigation), Mar. 19, 2020,
https://www.grimescountytexas.gov/page/open/2263/0/20200319%20Governor%20Abbott%20Executive%20Order
%20GA-08.pdf.
9
    Id.




                                                        -5-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 6 of 37



throughout Grimes County,” and declared a local state of disaster pursuant to Section 418.108(a)

of the Texas Government Code.10

            12.   In only a few months, over 600,000 people worldwide have been diagnosed with

COVID-19, and almost 30,000 of those people have died.11 As of the date of this complaint, over

100,000 Americans have tested positive for COVID-19, while the number of deaths has risen to at

least 1,668.12 Those numbers are growing rapidly every day. There is no vaccine or cure for

COVID-19. No one is immune.

B.          COVID-19 Is Easily Transmissible and Will Spread Rapidly in a Prison
            Environment

            13.   The number of COVID-19 cases is growing exponentially. Nationally, projections

by the CDC indicate that over 200 million people in the United States could be infected with

COVID-19 over the course of the pandemic without effective public health intervention, with as

many as 1.7 million deaths in the most severe projections.13

            14.   COVID-19 is a particularly contagious disease. A recent study showed that the

virus could survive for up to three hours in the air, four hours on copper, twenty-four hours on

cardboard, and two to three days on plastic and stainless steel—the same type of surfaces prisoners


10
      Declaration     of  Local    Disaster   for    Public Health   Emergency,  Mar.     16, 2020,
https://www.grimescountytexas.gov/page/open/2263/0/MARCH%2016%202020%20GRIMES%20COUNTY%20S
IGNED%20DECLARATION%20OF%20LOCAL%20DISASTER%20COVID%2019.pdf; Extended Declaration of
Local        Disaster      for       Public       Health     Emergency,     Mar.      23,     2020,
https://www.grimescountytexas.gov/page/open/2263/0/03232020%20EXTENDED
%20MARCH%2016%202020%20GRIMES%20COUNTY%20DECLARATION%20OF%20LOCAL%20DISAST
ER%20COVID%2019.pdf.
11
   World Health Organization, Corona Virus disease 2019 (COVID-19) Situation Report – 69, (Mar. 29, 2020),
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200329-sitrep-69-covid-
19.pdf?sfvrsn=8d6620fa_2.
12
     Id.
13
  Chas Danner, CDC’s Worst-Case Coronavirus Model: 214 Million Infected, 1.7 Million Dead, N.Y. Mag. (Mar.
13,    2020),  https://nymag.com/intelligencer/2020/03/cdcs-worst-case-coronavirus-model-210m-infected-1-7m-
dead.html.




                                                    -6-
      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 7 of 37



come into contact every day at the Pack Unit.14 Another study of an early cluster of COVID-19

cases in Wuhan, China, revealed the dangers of indirect transmission resulting from infected

people contaminating common surfaces—in the study, it was a communal restroom, like the

restrooms Pack Unit prisoners use.15

        15.      New research also shows that controlling the spread of COVID-19 is made even

more difficult because of the prominence of asymptomatic transmission—infection transmission

by people who are contagious but exhibit limited or no symptoms, rendering any screening tools

dependent on identifying symptomatic behavior ineffective.16

        16.      COVID-19 has been especially dangerous in areas of close confinement, such as

cruise ships and assisted living facilities. It follows that jails and prisons are particularly vulnerable

to an outbreak. In fact, jails and prisons are at an even greater risk because of their close quarters

and communal living spaces.17

        17.      Experts predict that “[a]ll prisons and jails should anticipate that the coronavirus

will enter their facility.”18




14
  Marilynn Marchione/AP, Novel Coronavirus Can Live on Some Surfaces for Up to 3 Days, New Tests Show. TIME,
(Mar. 11, 2020),https://time.com/5801278/coronavirus-stays-on-surfaces-days-tests/.
15
 Cai J, Sun W, Huang J, Gamber M, Wu J, He G. Indirect virus transmission in cluster of COVID-19 cases, Wenzhou,
China, 2020. 26 Emerg Infect Dis. 6, (2020) https://doi.org/10.3201/eid2606.200412.
16
   Chelsea Ritschel, Coronavirus: Are People Who Are Asymptomatic Still Capable of Spreading COVID-19?
Independent    (Mar.    15,   2020),   https://www.independent.co.uk/life-style/health-and-families/coronavirus-
symptomsasymptomatic-covid-19spread-virus-a9403311.html.
17
  Evelyn Cheng and Huileng Tan, China Says More than 500 Cases of the New Coronavirus Stemmed from Prisons,
CNBC, (Feb. 20, 2020), https://www.cnbc.com/2020/02/21/coronavirus-china-says-two-prisons-reported-nearly-250-
cases.html.
18
   See Nicole Wetsman, Prisons and jails are vulnerable to COVID-19 outbreaks, The Verge (Mar. 7, 2020),
https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-covid-19-flu-soap (quoting
Tyler Winkelman, co-director of the Health, Homelessness, and Criminal Justice Lab at the Hennepin Healthcare
Research Institute in Minneapolis).




                                                      -7-
      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 8 of 37



        18.      Many jails throughout Texas, all over the country, and around the world are

releasing people with the aim of preventing massive outbreaks of severe illness and death from

COVID-19.19 States, counties, and jails that have announced or planning the release of some

inmates in their custody, include, but are not limited to: Harris County,20 Texas; Jefferson County,

Texas;21 Hillsborough County, Florida;22 Mobile County Metro Jail23 and three other counties in

Alabama;24 Spokane in Washington;25 Mercer County, Ohio;26 Mecklenburg County, North




19
     BBC, US jails begin releasing prisoners to stem Covid-19 infections, (Mar. 19, 2020),
https://www.bbc.com/news/world-us-canada-51947802 (discussing that some US cities have released hundreds of
people from their jails and that Iran has released over 85,000 people to combat the pandemic).
20
  Jonathan Martinez, Harris County Sheriff suggests releasing inmates to reduce the spread of coronavirus at county
jails, Click2Houston (Mar. 18, 2020), https://www.click2houston.com/news/local/2020/03/19/harris-county-sheriff-
suggests-releasing-inmates-to-reduce-the-spread-of-coronavirus-at-county-jails/.
21
   Kierra Sam & Jordan James, Jefferson County jail cancels visitation, releases some inmates amid coronavirus
concerns, 12 News (Mar. 18, 2020), https://www.12newsnow.com/article/news/local/jefferson-county-jail-cancels-
visitation-releases-someinmates-amid-coronavirus-concerns/502-f7e9e268-e131-46af-a478-95553f309bf8 (Taking
steps to reduce the jail population from 800 to 600 in the next few weeks, having already released some people held
on misdemeanors or unpaid traffic citations, some who have health issues, and some not considered a flight risk).
22
  Tony Marrero, Hillsborough sheriff releases 164 county jail inmates to reduce coronavirus risk, Tampa Bay Times
(Mar. 19, 2020), https://www.tampabay.com/news/hillsborough/2020/03/19/hillsborough-sheriff-releases-164-
county-jail-inmates-to-reduce-coronavirus-risk/.
23
   Chris Best, Some inmates to be released from Metro Jail due to coronavirus, WKRG News (Mar. 18, 2020),
https://www.wkrg.com/health/coronavirus/some-inmates-over-65-to-be-released-from-metro-jail-due-to-
coronavirus/ (Releasing people over 65 years old who are charged with non-violent misdemeanors).
24
   Marty Roney, Coronavirus: County jail inmates ordered released in Autauga, Elmore, Chilton counties,
Montgomery Advertiser, (Mar. 18,2020), https://www.montgomeryadvertiser.com/story/news/crime/2020/03/18/
county-jail-inmates-ordered-released-autauga-elmore-chilton-counties/2871087001/ (Sheriff ordered to release
inmates based on a person’s risk to the public).
25
  Chad Sokol, Dozens released from Spokane County custody following Municipal Court emergency order, The
Spokemsan-Review (Mar. 17, 2020), https://www.spokesman.com/stories/2020/mar/17/dozens-released-from-
spokane-county-custody-follow/.
26
   Mercer County Jail releases low-level inmates amid coronavirus pandemic, WFMJ 21 (Mar. 18, 2020),
https://www.wfmj.com/story/41912067/mercer-co-jail-releases-low-level-inmates-to-make-room-for-
medicalisolation-cells-amid-coronavirus-pandemic (Granted early release to around 50 people held on low-level
charges).




                                                       -8-
      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 9 of 37



Carolina;27 Cook County Jail in Illinois;28 Sacramento, California;29 Alameda County,

California;30 New York City;31 Lexington County, South Carolina;32 Jefferson County Jail in

Kentucky;33 New Jersey; and Washington County, Oregon.34

        19.      The Texas Department of State Health Services maintains a map and count of all

COVID-19 cases, updating daily.35 As of March 29, 2020, Texas had reported 2,552 cases of




27
   Michael Gordon & Ames Alexander, Mecklenburg begins releasing jail inmates to avoid cellblock outbreak of
COVID-19,             The           Charlotte           Observer         (Mar.          18,           2020),
https://www.charlotteobserver.com/news/coronavirus/article241279836.html (Nearly 50 people scheduled for
release).
28
   David Struett, Cook County Jail releases several detainees who are ‘highly vulnerable’ to coronavirus, Chicago
Sun Times, (Mar 17, 2020), available at https://chicago.suntimes.com/coronavirus/2020/3/17/21183289/cook-county-
jail-coronavirus-vulnerable-detaineesreleased-covid-19 (Released several detainees who are highly vulnerable to
coronavirus who had been held on low-level, non-violent charges).
29
   Kristopher Hooks & Ja’Nel Johnson, Some non-violent, low-level inmates being released from Sacramento jails
amid           coronavirus          pandemic,             ABC10,           (Mar.           18,         2020),
https://www.abc10.com/article/news/health/coronavirus/sacramento-inmates-beingreleased-from-amid-coronavirus-
pandemic/103-d10ab80d-81d6-41e1-bc47-e6643e1e0d7e (some low-level, non-violent inmates are being released
following a court order).
30
  Clara Rodas, Alameda County Superior Court releases 247 inmates in light of COVID-19, The Daily Californian
(Mar. 19, 2020), https://www.dailycal.org/2020/03/19/alameda-county-superior-court-releases-247-inmates-in-light-
of-covid-19/ (247 inmates have been approved for sentence modification and early release, and another 67 inmates
had already been released).
31
  Mayor announced plans to release “vulnerable” people from city jails. Julia Marsh & Ben Feuerherd, NYC to begin
releasing inmates amid coronavirus outbreak, N.Y. Post (Mar. 18, 2020), https://nypost.com/2020/03/18/nyc-to-
begin-releasing-inmates-amid-coronavirus-outbreak/.
32
  Releasing people under a state Supreme Court directive to release anyone facing non-capital charges who is not a
danger to the community or an extreme flight risk. Meera Bhonsle, Jail numbers affected by judicial coronavirus
directives, Cola Daily (Mar. 19, 2020), https://www.coladaily.com/communities/lexington/jail-numbersaffected-by-
judicial-coronavirus-directives/article_bb2df04e-6a22-11ea-a187-f3aec5c6ac7d.html.
33
   More than 100 pretrial defendants are being released. Andrew Wolfson, More than 100 pretrial defendants to be
released from jail to avoid coronavirus spread, Louiseville Courier Journal (Mar. 17, 2020),
https://www.courierjournal.com/story/news/2020/03/17/kentucky-releasing-some-pretrial-defendants-due-
coronavirus/5074206002/.
34
  Released 60 inmates to allow for appropriate social distancing. Noelle Crombie, Oregon courts, jails respond to
coronavirus: Washington County jail to release 60 inmates; court hearings see widespread delays, The Oregonian
(March       16,    2020),       https://www.oregonlive.com/coronavirus/2020/03/oregon-courts-jails-respond-to-
coronaviruswashington-county-jail-to-release-60-inmates-court-hearings-see-widespread-delays.html
35
      Texas Case Counts, COVID-19, Texas Department                       of   State   and     Health    Services,
https://dshs.texas.gov/coronavirus/cases/ (last visited Mar. 30, 2020).




                                                       -9-
        Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 10 of 37



COVID-19, with 34 deaths. Harris County alone has 240 confirmed cases,36 one of which was an

inmate in the Harris County jail.37 However, only 25,483 tests have been conducted in Texas as

testing for COVID-19 remains limited, meaning the number of confirmed cases likely vastly

understates the problem. The total Texas population is estimated to be around 29 million people.38

The Governor of Texas declared COVID-19 a statewide public health disaster.39

           20.      The CDC recommends the following for virus transmission prevention:

                    •   Wash your hands often with soap and water for at least 20 seconds especially

                        after you have been in a public place, or after blowing your nose, coughing, or

                        sneezing.

                    •   If soap and water are not readily available, use a hand sanitizer that contains at

                        least 60% alcohol. Cover all surfaces of your hands and rub them together until

                        they feel dry.

                    •   Stay home if you are sick, except to get medical care.

                    •   After coughing or sneezing, immediately wash your hands with soap and water

                        for at least 20 seconds. If soap and water are not readily available, clean your

                        hands with a hand sanitizer that contains at least 60% alcohol.




36
  Harris County COVID-19 Confirmed Cases, Harris County Public Health, http://publichealth.harriscountytx.gov/
Resources/2019-Novel-Coronavirus/Harris-County-COVID-19-Confirmed-Cases (last visited Mar. 30, 2020).
37
   Coronavirus in Greater Houston: Live Updates, Houston Public Media, https://www.houstonpublicmedia.org/
articles/news/health-science/coronavirus/2020/03/23/364988/coronavirus-in-greater-houston-live-updates/           (last
visited Mar. 30, 2020) (“The first Harris County inmate has tested positive for COVID-19, according to a release from
the Harris County Sheriff’s Office.”).
38
     QuickFacts: Texas, U.S. Census Bureau, https://www.census.gov/quickfacts/TX (last visited Mar. 27, 2020).
39
  Edgar Walters, Texas governor declares statewide emergency, says state will soon be able to test thousands, Texas
Tribune (Mar. 13, 2020), https://www.texastribune.org/2020/03/13/texas-coronavirus-cases-state-emergency-greg-
abbott/.




                                                        -10-
      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 11 of 37



                 •   Clean and disinfect frequently touched surfaces daily.40

        21.      Many of these recommendations—like staying home if sick—are simply not

feasible in a prison. That is all the more reason it is important to take the proper precautions that

can be taken.

C.      COVID-19 Poses a High Risk of Serious Illness and Death to Older Adults and
        Adults with Underlying Medical Conditions.

        22.      COVID-19 is more likely to cause serious illness and death for older adults and

those with certain underlying medical conditions, including lung disease, heart disease, chronic

liver or kidney disease (including hepatitis and dialysis patients), diabetes, epilepsy, hypertension,

compromised immune systems (such as from cancer, HIV, or autoimmune disease), blood

disorders (including sickle cell disease), inherited metabolic disorders, stroke developmental

delay, and pregnancy. These underlying medical conditions increase the risk of serious COVID-

19 disease for people of any age. For people over the age of 50 or with medical conditions that

increase the risk of serious COVID-19 infection, symptoms such as fever, coughing, and shortness

of breath can be especially severe. Plaintiffs and the majority of putative class members fall into

one or both of these categories of heightened vulnerability.41

        23.      The COVID-19 virus can cause severe damage to lung tissue, sometimes leading

to a permanent loss of respiratory capacity, and can damage tissues in other vital organs, including


40
     How to Protect Yourself–Coronavirus Disease 2019 (COVID-19), CDC (Mar.                          18,   2020),
https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html (last visited Mar. 30, 2020).
41
   Medical information in this and the paragraphs that follow are drawn from the expert testimony of two medical
professionals filed in a recent filed federal case in Washington State, as well the website of the Harvard Medical
School. See Expert Declaration of Dr. Marc Stern, Dawson v. Asher, No. 20-0409 (W.D. Wa. filed Mar. 16, 2020),
ECF No. 6, https://www.aclu.org/legal-document/dawson-v-asher-expert-declaration-dr-marc-stern; Expert
Declaration of Dr. Robert Greifinger, Dawson v. Asher, No. 20-0409 (W.D. Wa. filed Mar. 16, 2020), ECF No. 4,
https://www.aclu.org/legal-document/dawson-v-asher-expert-declaration-dr-robert-greifinger; Expert Declaration of
Dr. Jonathan Golob, Dawson v. Asher, No. 20-0409 (W.D. Wa. filed Mar. 16, 2020), ECF No. 5,
https://www.aclu.org/legal-document/dawson-v-asher-expert-declaration-dr-jonathan-golob; Coronavirus Resource
Center,     Harvard       Health      Publishing,     Harvard     Medical      School      (Mar.     27,    2020),
https://www.health.harvard.edu/diseases-andconditions/coronavirus-resource-center.



                                                      -11-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 12 of 37



the heart and liver. Patients with serious cases of COVID-19 require advanced medical support,

including negative pressure ventilation and extracorporeal mechanical oxygenation in intensive

care. Patients not killed by serious cases of COVID-19 may face prolonged recovery periods,

including extensive rehabilitation from neurologic damage and loss of respiratory capacity.

        24.     Emerging evidence suggests that COVID-19 can also trigger an over-response of

the immune system, further damaging tissues in a cytokine release syndrome that can result in

widespread damage to other organs, including permanent injury to the kidneys and neurologic

injury. These complications can manifest at an alarming pace. Patients can show the first

symptoms of infection in as little as two days after exposure, and their condition can seriously

deteriorate in as little as five days or sooner.

        25.     Many people infected with the virus, however, are completely asymptomatic

carriers. People can be infected with the virus and not display any symptoms, or only have very

mild symptoms, but still spread the disease to others who may not be as lucky.

        26.     Most people in high-risk categories who develop serious symptoms will need

advanced supportive care requiring highly specialized equipment that is in limited supply, such as

ventilator assistance, and a team of care providers, including 1:1 or 1:2 nurse to patient ratios,

respiratory therapists, and intensive care physicians. That level of support can quickly exceed local

health care resources.

        27.     High-risk patients should expect a prolonged recovery, including the need for

extensive rehabilitation to accommodate profound reconditioning, loss of digits, neurologic

damage, and the loss of respiratory capacity.

        28.     The need for care—including intensive care—and the likelihood of death is much

higher from COVID-19 than from influenza. According to recent estimates, the fatality rate of




                                                   -12-
      Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 13 of 37



people infected with COVID-19 is about ten times higher than that of a severe seasonal influenza,

even in advanced countries with highly effective health care systems. According to preliminary

data from China, a much greater percentage of people in high-risk categories who contracted

COVID-19 died than those who were not in high-risk categories.42

         29.      The only known, effective measures to reduce the risk for vulnerable people of

serious illness or death caused by COVID-19 are aggressive social distancing and heightened

attention to hygiene and disinfection—measures that TDCJ is making impossible at the Pack Unit.

D.       CDC Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19)
         in Correctional and Detention Facilities

         30.      Because of this looming disaster, the CDC has published guidance for correctional

and detention facilities to prepare and protect inmates and personnel from the COVID-19

pandemic.43 The CDC’s guidance includes the following advice for preventing the spread of

COVID-19 in a correctional or detention facility:




42
   World Health Organization, Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19),
at 12 (Feb. 28, 2020), https://www.who.int/publications-detail/report-of-the-who-china-joint-mission-on-coronavirus-
disease-2019-(covid-19) (finding fatality rates for patients with COVID-19 and co-morbid conditions to be: “13.2%
for those with cardiovascular disease, 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic respiratory disease,
and 7.6% for cancer”); Wei-jie Guan et al., Comorbidity and its impact on 1,590 patients with COVID-19 in China:
A Nationwide Analysis, medRxiv, (Feb. 27, 2020) at 5, https://www.medrxiv.org/content/10.1101/
2020.02.25.20027664v1.full.pdf (finding that even after adjusting for age and smoking status, patients with COVID-
19 and comorbidities of chronic obstructive pulmonary disease, diabetes, hypertension, and malignancy were 1.79
times more likely to be admitted to an ICU, require invasive ventilation, or die, the number for two comorbidities was
2.59); Fei Zhou et al., Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China:       a      retrospective     cohort       study,     Lancet       (March        11,      2020),    tb.     1,
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext (finding that among hospital
patients, who tended to be older, of those who had COVID-19 and died, 48% had hypertension, 31% had diabetes,
and 24% had coronary heart disease).
43
  CDC Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional Detention
Facilities, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html (last visited Mar. 30, 2020).



                                                        -13-
Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 14 of 37



    •   Facilities should ensure availability of sufficient stocks of hygiene supplies,

        cleaning supplies, personal protective equipment (“PPE”), and medical supplies

        (consistent with the healthcare capabilities of the facility).

            o This includes liquid soap, alcohol-based hand sanitizer containing at least

                60% alcohol, recommended PPE including facemasks and gloves, and

                supplies for testing, such as sterile viral transport media and sterile swabs.

    •   Facilities should make contingency plans in the event of PPE shortages.

    •   Facilities should provide a no-cost supply of soap to incarcerated/detained persons,

        sufficient to allow frequent hand washing.

    •   Facilities should provide alcohol-based hand sanitizer containing at least 60%

        alcohol.

    •   Facilities should adhere to CDC recommendations for cleaning and disinfection

        during the COVID-19 response, including cleaning and disinfecting frequently

        touched surfaces several times per day.

    •   Facilities should encourage all persons in the facility to protect themselves by

        practicing good cough etiquette and good hand hygiene and avoiding touching of

        the eyes, nose, or mouth.

    •   Facilities should encourage these behaviors by posting signage throughout the

        facility and communicating the information verbally on a regular basis.

    •   Facilities should implement social distancing strategies to increase the physical

        space between incarcerated/detained persons (ideally 6 feet between all individuals,

        regardless of the presence of symptoms).




                                         -14-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 15 of 37



                     o This should include enforcing increased space between individuals in

                         holding cells and waiting areas, staggering time in recreation spaces,

                         staggering meals and rearranging seating in the dining hall to increase space

                         between individuals, liming the size of group activities, and rearranging

                         housing spaces to increase space between individuals.

              •   Facilities should be providing inmates with information and consistent updates

                  about COVID-19 and its symptoms.

E.      TDCJ Has Adopted Grossly Inadequate Polices in Response to the COVID-19
        Pandemic

        31.       While TDCJ has implemented policies in response to the COVID-19 pandemic,

these procedures are woefully inadequate and do not comport with many of the CDC’s

recommendations. Indeed, although the CDC has issued a specific Guidance on Management of

COVID-19 in Correctional Facilities, TDCJ’s policy does not directly cite this Guidance in its

references section, only the CDC Guidance for the healthcare setting and for clinical management

of patients with confirmed disease.

        32.       For example, the CDC recommends considering “relaxing restrictions on allowing

alcohol-based sanitizer in the secure setting where security concerns allow.”44 TDCJ’s policy

acknowledges that hand sanitizer is a method “used to prevent the spread of any respiratory virus”

and that it should be carried by staff “and used whenever there is concern that hands have been

contaminated.”45 However, TDCJ still mandates that inmates—even those performing the same


44
  CDC Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional Detention
Facilities, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html (last visited Mar. 30, 2020).
45
   TDCJ Infection Control Manual, No. 5-14.52, Corona Virus Disease 2019 (COVID-19) (Mar. 27, 2020),
https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection_control_policy_manual/B-14.52.pdf (last visited
Mar. 30, 2020).




                                                    -15-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 16 of 37



duties as staff that need PPE and alcohol-based hand rub—“must not have access to the waterless

hand rub but must wash hands with soap and water instead.”46 But as TDCJ’s own policies

acknowledge, this is not always practical, and thus inmates are at an increased risk of contracting

and spreading COVID-19.

            33.   And, ironically, TDCJ inmates have been pressed into manufacturing alcohol-based

hand sanitizer at the Roach Unit. Thus, TDCJ is forcing inmates to manufacture a necessary

preventative measure they are prohibited from using themselves.

            34.   Inmates in other states have also been required to manufacture additional hand

sanitizer.47

            35.   The CDC also recommends correctional facilities “[r]estrict transfers of

incarcerated/detained persons to and from other jurisdictions and facilities unless necessary for

medical evaluation, medical isolation/quarantine, clinical care, extenuating security concerns, or

to prevent overcrowding.”48 In contrast to this specific instruction to restrict transfers, except in

limited circumstances where it is absolutely necessary, TDCJ’s policy only requires facilities to

“[m]inimize transfer of offenders between units.”49 This general guideline is insufficient to

properly reduce the risk to the inmate population.




46
     Id.
47
  Christina Carrega, Nearly 100 prison inmates in NY to produce 100K gallons of hand sanitizer weekly, ABC News
(Mar. 10, 2020), https://abcnews.go.com/Health/prison-inmates-ny-produce-100k-gallons-hand-sanitizer/story?
id=69501815.
48
  CDC Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional Detention
Facilities, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html (last visited Mar. 30, 2020).
49
   TDCJ Infection Control Manual, No. 5-14.52, Corona Virus Disease 2019 (COVID-19) (Mar. 27, 2020),
https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection_control_policy_manual/B-14.52.pdf (last visited
Mar. 30, 2020).




                                                     -16-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 17 of 37



            36.   While moving TDCJ inmates between prisons is exceptionally risky, however,

TDCJ is also still accepting new inmates from county jails, without any mechanism to test these

newly introduced inmates for COVID-19.

            37.   In addition to being inadequate, some of TDCJ’s policies are impossibly vague,

further preventing proper precautions from taking place. For example, the CDC guidance explains

that, while difficult, social distancing “is a cornerstone to reducing transmission of respiratory

diseases such as COVID-19.”50 The CDC then provides examples of steps that can be taken in

prisons and jails.51 TDCJ’s policy, in contrast, states only that units should “[p]ractice social

distancing and avoid gatherings and meetings.”52 TDCJ’s further reference to “teleconference or

video conference” implies this policy is aimed more at reducing risk to prison staff, not prisoners

directly.53

            38.   Correctional facilities across the country are now seeing the ramifications from an

inadequate response.

            39.   As of March 25, 2020, Rikers Island in New York, New York had 52 confirmed

cases of COVID-19 in the inmate population, with another 96 people under observation awaiting

test results.54 The Manhattan Supreme Court found this was a due process problem, and released




50
  CDC Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional Detention
Facilities, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html (last visited Mar. 30, 2020).
51
     Id.
52
   TDCJ Infection Control Manual, No. 5-14.52, Corona Virus Disease 2019 (COVID-19) (Mar. 27, 2020),
https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection_control_policy_manual/B-14.52.pdf (last visited
Mar. 30, 2020).
53
     Id.
54
  Julia Crave, Rikers Island Has 52 Confirmed Covid-19 Cases, Slate (Mar. 25, 2020), https://slate.com/news-and-
politics/2020/03/coronavirus-is-spreading-on-rikers-island.html.




                                                     -17-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 18 of 37



16 inmates that were pretrial detainees or incarcerated for parole violations.55 The infection rate in

Rikers is now 87 times higher than the overall U.S. rate.56 Rikers is not an anomaly – it is the

canary in the coal mine.

            40.   As another example, Cook County Jail in Chicago, Illinois now has 89 detainees

that have tested positive for COVID-19, which is an increase of 51 cases from the day before.57 In

addition, 12 Cook County Sheriff’s Office employees at the jail have also tested positive for

COVID-19.58 The outbreak at the Cook County Jail happened in less than a week—the first

reported case at the jail, a correctional officer, was confirmed last Sunday and the first two cases

among inmates were announced last Monday.59

            41.   Prisons across the country are bracing for COVID-19, with some already reporting

confirmed cases and even deaths.60




55
  David Brand, Manhattan judge orders release of 16 Rikers inmates, ruling COVID-19 violates due process rights,
Queens Daily Eagle (Mar. 26, 2020), https://queenseagle.com/all/manhattan-judge-orders-release-16-rikers-inmates-
covid19-due-process.
56
  Jessica Schulberg & Angelina Chapin , Prisoners at Rikers Say It’s Like a ‘Death Sentence’ as Coronavirus Spreads,
Huffington        Post       (Mar.        28,        2020),         https://www.huffpost.com/entry/rikers-prisoners-
coronavirus_n_5e7e705ec5b6256a7a2a995d.
57
  Sam Kelly, Sheriff announces 51 new coronavirus cases at Cook County Jail, raising total to 89, Chicago Sun
Times, Mar. 28. 2020, https://chicago.suntimes.com/coronavirus/2020/3/28/21198407/cook-county-jail-coronavirus-
covid-19-cases-inmates-89 (noting that “92 are still awaiting results of the test”).
58
     Id.
59
   Id.; CBS Chicago, Coronavirus In Chicago: 89 Inmates, 12 Staff At Cook County Jail Test Positive For COVID-19
(Mar. 28, 2020), https://chicago.cbslocal.com/2020/03/28/coronavirus-cook-county-jail-inmates-staff-covid-19-
saturday-march-28/.
60
  Joshua Sharpe & Christian Boone, Georgia inmate dies from COVID-19 as virus hits more prisons, The Atlanta
Journal-Constitution (Mar. 27, 2020), https://www.ajc.com/news/local/breaking-inmate-dies-from-covid-outbreak-
worsens-prison/TzQZL4uXfK4GzH9ebSFNQN/; Sarah N. Lynch, Prisoner serving time for drug charge is first U.S.
inmate to die from COVID-19, Reuters (Mar. 28, 2020), https://www.reuters.com/article/us-heath-coronavirus-prison-
death/federal-inmate-serving-time-for-drug-charge-is-first-inmate-to-die-from-covid-19-idUSKBN21G04T          (“[A]
49-year-old prisoner in Louisiana who was serving a 27-year prison term for a drug charge, became the first federal
inmate to die from COVID-19, the federal Bureau of Prisons (BOP) announced late on Saturday.”).




                                                       -18-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 19 of 37



            42.   Unfortunately, a similar outbreak appears to be on the horizon for TDCJ facilities.

In the last week, multiple individuals working for TDCJ or within its facilities have tested positive

for COVID-19. First, a contract employee at TDCJ’s Management and Training Corporation tested

positive on March 23, 2020 at the Jester I Unit.61 The next day, a TDCJ inmate at the Lychner

State Jail who had suffered shortness of breath and coughing, tested positive for COVID-19.62

And the next day, a TDCJ staff member in Huntsville, Texas notified the agency of a positive

COVID-19 test a week after having symptoms and interacting with staff and prisoners.63 If TDCJ’s

inadequate response continues, there is a risk that COVID-19 will spread unhindered through its

facilities, which will inflict particularly serious harm on Plaintiffs.

            43.   There have already been at least 2 confirmed cases of COVID-19 in Grimes County

where the Pack Unit is located.64 The two neighboring counties, Brazos and Washington, where

many of the Pack Unit’s employees likely live, also have confirmed cases of COVID-19. As of

March 29, 2020, Brazos County had 44 confirmed cases65 and Washington County had 6

confirmed cases.66 Harris County, just an hour away, has 240 confirmed cases.67 COVID-19 has


61
 TDCJ COVID-19 Updates, TDCJ (Mar. 27, 2020), https://www.tdcj.texas.gov/covid-19/index2.html (last visited
Mar. 30, 2020).
62
     Id.
63
     Id.
64
   Grimes County’s second confirmed COVID-19 case is a close contact of first patient, KBTX (Mar 21, 2020),
https://www.kbtx.com/content/news/Grimes-Countys-second-COVID-19-case-is-a-close-contact-of-the-first-
patient-568993931.html.
65
  Two Brazos County Deaths From Coronavirus And 44 Positive Cases As Of Sunday Afternoon, WTAW (Mar. 29,
2020), http://wtaw.com/31-coronavirus-cases-brazos-county-friday/.
66
    UPDATE: Six cases of coronavirus confirmed in Washington County, KAGS (Mar. 28, 2020),
https://www.kagstv.com/article/news/local/washington-county-in-texas-confirms-first-case-of-coronavirus/499-
1599dc46-6e8d-4d4e-9012-5bc82d7bc608. As of March 29, 2020, there were at least 59 confirmed cases of COVID-
19 across the Brazos Valley. See Brazos Valley Confirmed COVID-19 Cases, KBTX, https://www.kbtx.com/covid19.
67
        Harris      County      COVID-19      Confirmed     Cases,     Harris    County    Public    Health,
http://publichealth.harriscountytx.gov/Resources/2019-Novel-Coronavirus/Harris-County-COVID-19-Confirmed-
Cases (last visited Mar. 30, 2020).




                                                   -19-
         Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 20 of 37



spread to all areas surrounding the Pack Unit. Without swift intervention, it will undoubtedly run

rampant through the halls of the prison.

F.          The Pack Unit Houses Sick, Elderly Prisoners in Conditions Likely to Spread the
            Virus

            44.        As Judge Keith Ellison noted in his 2017 preliminary injunction order, the Pack

Unit is a Type-I Geriatric prison in the TDCJ system.68 A large number of inmates at the Pack Unit

face significant health issues, are over the age of 50, or both. As of September 2014, the Pack Unit

contained 728 men with high blood pressure, 212 men with diabetes, 142 men with coronary artery

disease, and 188 men over the age of 65.69 Defendants agree that these numbers are typical for the

Pack Unit.70

            45.        Pack Unit inmates primarily live in cubicles in a dormitory setting. Each inmate has

his own bunk, separated from his neighbor only by a waist-high wall. It is impossible for inmates

at the Pack Unit, in their existing bunks, to sleep more than six-feet apart (as the CDC recommends

for proper social distancing).

            46.        The Pack Unit has communal restrooms, where a significant number of inmates

share toilets, sinks, and other fixtures.

G.          Despite the Exceptionally High Risk its Inmates Face, the Pack Unit Is Not Meeting
            Even the TDCJ’s Inadequate Policies

            47.        In addition to its policies being inadequate to combat the COVID-19 threat, TDCJ

is neglecting to even follow many of its own policies. Plaintiffs observe that, despite committing

to do so, TDCJ is not:




68
     Cole v. Collier, No. 4:14-CV-1698, 2017 WL 3049540, at *4 (S.D. Tex. July 19, 2017).
69
     Id., at *5.
70
     Id., at *5 n.5.



                                                        -20-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 21 of 37



                      •   Posting the signs and warnings attached to TDCJ’s guidance throughout

                          the prison, including attachments providing guidance and education on

                          COVID-19 symptoms and best methods for preventing transmission;

                      •   Reducing social gatherings or taking other precautions to reduce inmate

                          contact;

                      •   Educating inmates on how COVID-19 is transmitted, signs and symptoms,

                          and prevention of transmission;

                      •   Reducing and restricting inmate movement; and/or

                      •   Reminding inmates of effective measures to prevent transmission, such as

                          washing hands with soap for at least 20 seconds.

            48.   TDCJ’s failure to implement these policies puts Plaintiffs at further risk of extreme

harm. Because Plaintiffs are particularly at risk of severe illness or even death should they contract

COVID-19, they must be provided the adequate care and safeguards recommended by the CDC

and health experts. TDCJ is not meeting those standards.

H.          The Pack Unit Has a History of Litigation Stemming from Poor Treatment of
            Inmates

            49.   The Pack Unit has a long history of litigation stemming from its poor treatment of

inmates.71 In 2014, inmates at the Pack Unit filed a lawsuit seeking relief in the form of adequate

temperature control due to the Pack Unit’s lack of air conditioning in living quarters.72

Temperatures recorded during the summer of 2016 showed that the heat index at the unit exceeded




71
        Emanuella Grinberg, Texas judge orders prison to cool             down,   CNN   (July   7,   2019),
https://www.cnn.com/2017/07/19/us/texas-prison-heat-lawsuit/index.html.
72
     Id.




                                                  -21-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 22 of 37



100 degrees on 13 days and reached into the 90-99 degree range on 55 days.73 In 2017, Judge

Ellison ordered officials overseeing the Pack Unit to move 500 “heat-sensitive” inmates to living

quarters exceeding no more than 88 degrees.74 In a temporary solution, the “heat-sensitive”

inmates were moved to air conditioned units. The Pack Unit continued to be without air

conditioning in its living quarters.75

            50.    A year later, in 2018, Judge Ellison approved a settlement agreement in which

TDCJ would provide air conditioning for the entirety of the Pack Unit.76

I.          Plaintiffs Are at a Serious of Risk of Infection

            1. Plaintiff Richard King Faces Increased Risk from COVID-19 Due to his
               Disabilities

            51.    Plaintiff Richard King suffers from disabilities that, according to the CDC, place

him “at higher risk of severe illness from COVID-19.”77

            52.    Mr. King suffers from diabetes (and has diabetic neuropathy).

            53.    Mr. King’s diabetes substantially limits several of his major life activities,

including his ability to eat, and to digest food.

            54.    Mr. King’s diabetes also substantially impairs the operation of several major bodily

systems, including his digestive, neurological, circulatory, and endocrine systems.




73
     Id.
74
     Id.
75
  Jolie McCullough, Judge approves settlement mandating air conditioning at hot Texas prison, The Texas Tribune
(May 8, 2018), https://www.texastribune.org/2018/05/08/settlement-air-condition-hot-texas-prison-gets-final-
judicial-approval/.
76
     Id.
77
   People who are at higher risk for severe illness–Coronavirus Disease 2019 (COVID-19), CDC (Mar. 26, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last visited Mar. 30,
2020).




                                                      -22-
           Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 23 of 37



            55.   Mr. King was recently diagnosed with kidney problems, and had a follow-up

appointment scheduled to evaluate the function of his kidneys before the pandemic. His doctors

told him his kidneys are “not doing well.”

            56.   Mr. King is 73 years old. While his advanced age is not a qualifying disability, it

does independently place him “at higher risk of severe illness from COVID-19,” according to the

CDC.78

            2. Plaintiff Laddy Valentine Faces Increased Risk from COVID-19 Due to his
               Disabilities

            57.   Mr. Valentine suffers from disabilities that, according to the CDC, place him “at

higher risk of severe illness from COVID-19.”

            58.   Mr. Valentine suffers from hypertension, which has substantially impaired the

operation of his circulatory system. Mr. Valentine suffered a stroke in the past due to the

impairment of his circulatory system. Mr. Valentine’s hypertension is a “serious heart condition”

which places him at increased risk of severe complications from COVID-19.

            59.   Mr. Valentine has also had a lumbar fusion in his back, and uses a walker for

mobility. During the pandemic, his limited mobility impairs his ability to do things necessary to

care for himself – such as aggressively wash his hands, and, where possible in the prison context,

maintain a safe social distance.

            60.   Mr. Valentine is 69 years old. While his advanced age is not a qualifying disability,

it does independently place him “at higher risk of severe illness from COVID-19,” according to

the CDC.79




78
     Id.
79
     Id.



                                                  -23-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 24 of 37



                                        CLASS ACTION

       61.     Pursuant to Federal Rule of Civil Procedure 23(a), (b)(1) and (b)(2), Plaintiffs

bring this action on behalf of themselves and all similarly-situated persons.

       62.     Plaintiffs propose to represent a class composed of all inmates who currently are,

or who in the future will be, incarcerated at the Pack Unit, and who are subjected to the TDCJ’s

policies and practices regarding COVID-19 (“Class”).

       63.     Plaintiffs also seek to represent two subclasses of Pack inmates:

               •   High-Risk Subclass: those who are, according to the CDC, most at risk of

                   severe illness from COVID-19, including death—these high-risk conditions

                   include:

                         o People aged 65 or older;

                         o People with chronic lung disease or moderate to severe asthma;

                         o People who have serious heart conditions;

                         o People who are immunocompromised including cancer treatment; and

                         o People of any age with severe obesity (body mass index [BMI] >40) or

                          certain underlying medical conditions, particularly if not well

                          controlled, such as those with diabetes, renal failure, or liver disease

                          might also be at risk; or

               •   Disability Subclass: those who suffer from a disability that substantially limits

                   one or more of their major life activities and who are at increased risk of

                   COVID-19 illness, injury, or death due to their disability or any medical

                   treatment necessary to treat their disability.




                                                -24-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 25 of 37



       64.     Plaintiffs King and Valentine are typical members of the Class, as well as the High-

Risk Subclass and the Disability Subclass.

       65.     This action has been brought and may properly be maintained as a class action

under Federal law and satisfies numerosity, commonality, typicality, and adequacy requirements

for maintaining a class action under Fed. R. Civ. P. 23(a).

       66.     Numerosity: The joinder of each class member would be impracticable because

each class is so numerous. The approximate number of Class members exceeds 1,400 as the Pack

Unit houses over 1,400 inmates and many other inmates could potentially be housed at the Pack

Unit over the course of this litigation, or in the future. Joining all members of the Class is

impracticable due to the minimum 1,400-person size and the fluctuating population of the Pack

Unit. Approximately 200 prisoners over age 65 live at the Pack Unit. Joining all 200 prisoners

over age 65 would be impracticable. In addition, the Pack Unit is a “Chronic Care I” facility; more

than 700 inmates incarcerated there suffer from at least one medical condition or disability that

would make them a class member. Identifying every inmate at the Pack Unit who is a member of

the Class would require interviewing hundreds of prisoners and reviewing each of their medical

records. Disposition of this matter as a class action will provide substantial benefits and

efficiencies to the parties and the Court.

       67.     Commonality: Common questions of law and fact exist as to all members of the

Class and predominate over any questions solely affecting individual members of the Class, in that

they all have a right to be administered COVID-19 prevention, testing, and treatment measures.

               •   The common questions of law and fact for the proposed Class include:

                       o Whether Defendants Collier and Herrera adequately protect the Class

                           from the immediate threat of COVID-19;




                                               -25-
Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 26 of 37



              o Whether the Class’s Eighth and Fourteenth Amendment rights are being

                  violated by Defendants Collier and Herrera’s failure to implement

                  adequate procedures and practices to protect the class from COVID-19;

              o Whether Defendants Collier and Herrera’s failure to implement

                  adequate procedures and practices constitutes cruel and unusual

                  punishment under the Eighth and Fourteenth Amendments; and

              o What practices Defendants are actually implementing with respect to

                  COVID-19 at the Pack Unit.

       •   The common questions of law and fact for the proposed High Risk Subclass

           include:

                o Whether the members of the proposed High Risk subclass are at

                  heightened health risk from COVID-19; and

                o Whether the members of the proposed High Risk subclass require

                  heighted measures to protect them from COVID-19 infection;

       •   The common questions of law and fact for the proposed Disability Subclass

           include:

              o Whether members of the Disability Subclass are qualifying individuals

                  with a disability under the meaning of the ADA and Rehabilitation Act;

              o Whether TDCJ’s policies and procedures are adequate to protect the

                  Disability Class from the immediate threat of COVID-19;

              o Whether the Disability Class’s rights under the ADA are violated by

                  TDCJ’s policies and practices;




                                      -26-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 27 of 37



                        o Whether the Disabilities Class’s rights under the Rehabilitation Act are

                           violated by TDCJ’s policies and procedures; and

                        o Whether TDCJ illegally discriminated against the Disability Class by

                           denying the Disability Class reasonable accommodations recommended

                           by the CDC, both in policy and practice.

        68.     Typicality: Plaintiffs’ claims are typical and representative of each class and

subclass member’s claims against Defendants, as identified above. The claims of Plaintiffs and the

Class all arise from the same conduct by Defendants and are based not only on identical legal

theories, but also seek identical relief. All members of the Class are similarly injured by

Defendants’ wrongful conduct and the harms Plaintiffs suffer are typical of the harms suffered by

the Class.

        69.     Adequacy of Class Counsel: Plaintiffs and their counsel will fairly and adequately

represent the interests of the class. Plaintiffs have no interests contrary to those of class members.

Plaintiffs’ class counsel, Winston & Strawn, LLP and Edwards Law, have litigated complex

commercial and civil rights cases, including class actions against governmental entities. Edwards

Law, in particular, has extensive experience with class action litigation against TDCJ.

        70.     A class action is superior to other available methods for fairly and efficiently

adjudicating this controversy, especially since joinder of all Class members is impracticable.

        71.     Each class member is irreparably harmed as a result of Defendants’ wrongful

conduct. Litigating this case as a class action will reduce the risk of repetitious litigation relating

to the Defendants’ conduct.

        72.     Plaintiffs do not seek monetary damages, except as may be incidental to declaratory

or injunctive relief.




                                                 -27-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 28 of 37



                                     CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
             VIOLATION OF EIGHTH AND FOURTEENTH AMENDMENTS:
                     UNLAWFUL CONDITIONS OF CONFINEMENT
               (Against Defendants Collier and Herrera in their Official Capacities)

       73.     Plaintiffs incorporate the previous paragraphs as if alleged herein.

       74.     The U.S. Constitution’s Eighth Amendment, as incorporated against the States

through the Fourteenth Amendment, protects prison inmates from cruel and unusual punishment

by State actors and requires State actors to provide adequate healthcare to prison inmates. The

State actors violate this right when they subject prison inmates to cruel treatment and conditions

of confinement that amount to punishment or that do not ensure those inmates’ safety and health.

       75.     In accordance with 42 U.S.C. § 1983, Defendants Collier and Herrera, in their

official capacities, act with deliberate indifference to the serious risk COVID-19 poses to the

inmates in their custody and care, including the numerous medically vulnerable individuals

currently in confinement, without regard to their safety and health.

       76.     The Pack Unit presently does not comply with all CDC guidelines to prevent an

outbreak of COVID-19 and cannot protect the health or safety of Plaintiffs and the class members,

many of whom, because of their medical vulnerabilities, remain particularly susceptible to the

most devastating health effects wrought by COVID-19.

       77.     Collier and Herrera, in their respective positions as executive director of TDCJ and

warden of the Pack Unit, are aware of the COVID-19 pandemic, its rising spread throughout the

nation (including in other facilities operated by TDCJ), and the deleterious threat to health that

COVID-19 poses, particularly to the medically vulnerable—including Plaintiffs and the class

members.




                                               -28-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 29 of 37



          78.    Collier’s and Herrera’s actions and inactions result in the confinement of Plaintiffs

and the class members in conditions grossly inadequate to prevent COVID-19 outbreaks and the

spread of the virus to Plaintiffs and the class members, which is a violation of their constitutional

rights.

          79.    By operating the Pack Unit without the adequate conditions and practices to protect

against COVID-19 transmission or a COVID-19 outbreak, Defendants Collier and Herrera, as

supervisors, direct participants, and the ultimate policy makers for the Unit, have violated and

continue to violate Plaintiffs’ and the class member’s Eighth Amendment rights.

                            SECOND CAUSE OF ACTION
                VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                       AND THE REHABILITATION ACT OF 1973
                               (Against Defendant TDCJ)

          80.    Plaintiffs and the class members incorporate the previous paragraphs as if alleged

herein.

          81.    Defendants intentionally discriminate against prisoners with disabilities, like

Plaintiffs King and Valentine and numerous class members, by intentionally denying them

reasonable accommodations recommended by the CDC and necessary to protect themselves from

COVID-19.

          82.    Reasonable accommodations recommended by the CDC and necessary to protect

inmates with disabilities include, but are not limited to:

                 a.     Access to alcohol-based hand sanitizer;

                 b.     Provision of cleaning supplies for each housing area, including cleaning

                        agents containing bleach;

                 c.     Access to antibacterial hand soap and hand towels to facilitate

                        handwashing;



                                                 -29-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 30 of 37



                d.      A prohibition on new prisoners entering the Pack Unit for the duration of

                        the pandemic (or in the alternative, a requirement to test all new prisoners

                        entering the Pack Unit for COVID-19 or place all new prisoners in

                        quarantine for 14 days if no COVID-19 tests are available); and

                e.      Social distancing measures in the cafeteria, pill line, and other locations

                        where prisoners are required to congregate.

        83.     Failing to provide these reasonable accommodations is illegal discrimination under

the Acts, entitling Plaintiffs to injunctive and declaratory relief.

        84.     Title II of the ADA and Section 504 of the Rehabilitation Act require public entities,

like TDCJ, to reasonably accommodate people with disabilities in all programs and services for

which people with disabilities are otherwise qualified. Because failing to provide adequate medical

care and safe conditions of confinement to inmates also violates the Eighth Amendment, TDCJ’s

immunity from suit is waived by Congress’s power to enforce the Fourteenth Amendment.

        85.     The Rehabilitation Act also requires federal funds recipients to reasonably

accommodate persons with disabilities in their programs and services. As TDCJ is a federal funds

recipient, its sovereign immunity from suit is waived by Congress’s spending power under the

Rehabilitation Act.

        86.     The Pack Unit is a facility, and its operation comprises a program and service, for

ADA and Rehabilitation Act purposes.

        87.     Medical treatment and safe conditions of confinement are programs or services that

TDCJ provides to prisoners for purposes of the ADA and Rehabilitation Act.

        88.     Plaintiffs King and Valentine, and other members of the Class, are qualified

individuals with a disability under the meaning of both the ADA and the Rehabilitation Act.




                                                 -30-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 31 of 37



          89.   TDCJ knows that Plaintiffs King and Valentine, and hundreds of other prisoners at

the Pack Unit, including members of the Class, are qualified individuals with a disability. TDCJ

knows that individuals with disabilities are in especially acute need of access to accommodations

during the COVID-19 pandemic including hand sanitizer and the other items identified above, but

deny these reasonable accommodations to Plaintiffs King and Valentine, and other members of

the Class.

                TEMPORARY RESTRAINING ORDER, INJUNCTION, AND
                           DECLARATORY RELIEF

          90.   Plaintiffs and the class members incorporate all previous paragraphs as if alleged

herein.

          91.   Plaintiffs and the class members seek an immediate temporary restraining order

under Federal Rule of Civil Procedure 65 to protect their health, safety, and well-being in

accordance with their constitutionally guaranteed Eighth Amendment rights. Plaintiffs and the

class members further seek preliminary and permanent injunctive relief against Defendants under

42 U.S.C. § 1983, the ADA, and the Rehabilitation Act, for themselves and the class members.

          92.   Without the temporary restraining order and injunctive relief Plaintiffs and the class

members seek, Defendants will continue their same perilous practices and conduct, disregarding

federal legal mandates and endangering the lives and the welfare of current and future prisoners at

the Pack Unit. Without swift intervention by this Court, Plaintiffs and the class members face

immediate and irreparable injury: they risk contracting COVID-19 and, because of their particular

medical susceptibility, likely will sustain severe, potentially life-threatening, health complications.

          93.   Plaintiffs and the class members have no plain, adequate, or complete remedy at

law to address the wrongs described herein.




                                                 -31-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 32 of 37



       94.     Plaintiffs and the class members are likely to succeed on the merits of their claims

because Defendants are constitutionally required to take measures to avoid jeopardizing the health

and safety of Plaintiffs and the class in the face of the COVID-19 pandemic. Alternatively,

Plaintiffs and the class members submit they are not required to demonstrate likelihood of success

on the merits to secure a temporary restraining order because their feared injury—including

contracting a potentially life-threatening illness—is so severe.

       95.     Granting a temporary restraining order and injunctive relief also serves the public

interest, because it will help guard against further community spread of COVID-19 in vulnerable

populations and will help protect medically compromised individuals from contracting a

potentially life-threatening virus. As an outbreak of COVID-19 at the prison would likely result in

prison staff becoming infected and suffering as well, the public interest strongly favors granting

immediate injunctive relief.

       96.     To protect their health and safety, Plaintiffs and the class members are entitled to a

temporary restraining order and injunctive relief requiring that Defendants immediately take the

following actions:

               •       Provide Plaintiffs and the class members with unrestricted access to

                       antibacterial hand soap and disposable hand towels to facilitate

                       handwashing;

               •       Provide Plaintiffs and the class members with access to hand sanitizer that

                       contains at least 60% alcohol;

               •       Provide cleaning supplies for each housing area, including bleach-based

                       cleaning agents and CDC-recommended disinfectants in sufficient

                       quantities to facilitate frequent cleaning;




                                                -32-
Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 33 of 37



       •     Require common surfaces in housing areas to be cleaned hourly with

             bleach-based cleaning agents, including table tops, telephones, door

             handles, and restroom fixtures;

       •     Increase regular cleaning and disinfecting of all common areas and surfaces,

             including common-use items such as television remote controls, books, and

             gym and sports equipment;

       •     Institute a prohibition on new prisoners entering the Pack Unit for the

             duration of the pandemic (or in the alternative, test all new prisoners

             entering the Pack Unit for COVID-19 or place all new prisoners in

             quarantine for 14 days if no COVID-19 tests are available);

       •     Limit transportation of Pack Unit inmates out of the prison to transportation

             involving immediately necessary medical appointments and release from

             custody;

       •     For transportation necessary for prisoners to receive medical treatment or

             be released, social distancing requirements should be strictly enforced in

             TDCJ buses and vans;

       •     Implement and enforce strict social-distancing measures requiring at least

             six feet of distance between all individuals in all locations where inmates

             are required to congregate, including, but not limited to, the cafeteria line,

             in the chow hall, in all recreation rooms, during required counting, and in

             the pill line;




                                      -33-
     Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 34 of 37



               •       To the extent possible, use common areas like the gymnasium as temporary

                       housing for inmates without disabilities to increase opportunities for social

                       distancing; and

               •       Post signage and information in common areas that provides: (i) general

                       updates and information about the COVID-19 pandemic; (ii) the CDC’s

                       recommendations on “How To Protect Yourself”80 from contracting

                       COVID-19; and (iii) instructions on how to properly wash hands. Among

                       other locations, signage should be posted in every housing area, and above

                       every sink.

       97.     Plaintiffs and the class members request an order declaring that the current

conditions inside the Pack Unit are unconstitutional because those conditions are medically unsafe

and dangerous to Plaintiffs and the class members, in violation of their Eighth Amendment rights.

       98.     Plaintiffs request an order declaring that TDCJ violates the ADA and Rehabilitation

Act by failing to reasonably accommodate inmates with disabilities.

       99.     Plaintiffs and the class members are entitled to injunctive and declaratory relief to

end this unlawful discrimination.

       100.    Plaintiffs do not seek damages.

                                      ATTORNEY’S FEES

       101.    Pursuant to 42 U.S.C. § 1988, and 42 U.S.C. § 12205 Plaintiffs are entitled to

recover attorney’s fees, litigation expenses, and court costs, including expert costs.




80
    See How to Protect Yourself–Coronavirus Disease 2019 (COVID-19), CDC (Mar. 18, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html (last visited Mar. 30, 2020).



                                                 -34-
Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 35 of 37



                             PRAYER FOR RELIEF

 THEREFORE, Plaintiffs respectfully request that the Court award the following relief:

        •   Certify this action as a class action, as described above;

        •   Remedy ongoing violations of law and the Constitution by granting declaratory

            and injunctive relief, as set out in this Complaint, on behalf of the Plaintiffs,

            and the class;

        •   Issue a temporary restraining order, and a preliminary and permanent

            injunction, to abate the risk of serious harm described above by requiring

            Defendants to take the following health and safety measures:

               o       Provide Plaintiffs and the class members with unrestricted access to

                       antibacterial hand soap and disposable hand towels to facilitate

                       handwashing;

               o       Provide Plaintiffs and the class members with access to hand

                       sanitizer that contains at least 60% alcohol;

               o       Provide cleaning supplies for each housing area, including bleach-

                       based cleaning agents and CDC-recommended disinfectants;

               o       Increase regular cleaning and disinfecting of all common areas and

                       surfaces, including common-use items such as television remote

                       controls, books, and gym and sports equipment;

               o       Institute a prohibition on new prisoners entering the Pack Unit for

                       the duration of the pandemic (or in the alternative, test all new

                       prisoners entering the Pack Unit for COVID-19 or place all new




                                         -35-
         Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 36 of 37



                               prisoners in quarantine for 14 days if no COVID-19 tests are

                               available);

                       o       Implement and enforce strict social-distancing measures requiring

                               at least six feet of distance between all individuals in all locations

                               where inmates are required to congregate, including, but not limited

                               to, the cafeteria line, in the chow hall, in all recreation rooms, during

                               required counting, and in the pill line; and

                       o       Post signage and information in common areas that provides:

                               (i) general updates and information about the COVID-19 pandemic;

                               (ii) the CDC’s recommendations on “How To Protect Yourself”81

                               from contracting COVID-19; and (iii) instructions on how to

                               properly wash hands.

                •   Find that Plaintiffs are the prevailing parties in this case and award them

                    attorney’s fees, court costs, expert costs, and litigation expenses;

                •   Grant such other and further relief as appears reasonable and just, to which

                    Plaintiffs may be entitled, separately or collectively.




81
     See id.



                                                 -36-
   Case 4:20-cv-01115 Document 1 Filed on 03/30/20 in TXSD Page 37 of 37




Dated: March 30, 2020               WINSTON & STRAWN LLP


                                    By:    /s/ John R. Keville
Jeff Edwards                               John R. Keville
State Bar No. 24014406                     Attorney-in-Charge
Scott Medlock                              Texas State Bar No. 00794085
State Bar No. 24044783                     S.D. Tex. ID No. 20922
Michael Singley                            jkeville@winston.com
State Bar No. 00794642                     Denise Scofield
David James                                Texas Bar No. 00784934
State Bar No. 24092572                     S.D. Tex. ID No. 1529
Federal ID No. 2496580                     dscofield@winston.com
THE EDWARDS LAW FIRM                       Michael T. Murphy
The Haehnel Building                       Texas Bar No. 24051098
1101 East 11th Street                      S.D. Tex. ID No. 621098
Austin, TX 78702                           mtmurphy@winston.com
Tel. (512) 623-7727                        Brandon W. Duke
Fax. (512) 623-7729                        Texas Bar No. 240994476
                                           S.D. Tex. ID No. 2857734
                                           bduke@winston.com
                                           Benjamin D. Williams
                                           Texas Bar No. 24072517
                                           S.D. Tex. ID No. 1447500
                                           bwilliams@winston.com
                                           Robert L. Green
                                           Texas Bar No. 24087625
                                           S.D. Tex. ID No. 2535614
                                           RLGreen@winston.com
                                           Corinne Stone Hockman
                                           Texas Bar No. 24102541
                                           S.D. Tex. ID No. 3019917
                                           CHockman@winston.com
                                           WINSTON & STRAWN LLP
                                           800 Capital Street, Suite 2400
                                           Houston, Texas 77002
                                           Tel. (713) 651-2600
                                           Fax (713) 651-2700

                            Counsel for Plaintiffs




                                    -37-
